Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 4, 2015

                                      No. 04-14-00844-CV

               IN THE INTEREST OF N.R.V., A.M.A.F. AND I.I.F., Children,

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2013-3094-DC
                       The Honorable Cathy O. Morris, Judge Presiding

                                         ORDER
       This is an appeal from a parental termination order. The appeal is accelerated. Appellant
has filed a second motion for extension of time to file her brief. In the motion, appellant asserts
her brief was due in this court on January 12, 2015. This is incorrect. After we granted the
original extension, appellant’s brief is due February 2, 2015. Appellant is asking until February
21, 2015, to file her brief – an extension of nineteen days. We GRANT appellant’s motion and
ORDER appellant to file her brief on or before February 23, 2015 (February 21, 2015 is a
Saturday). We advise appellant that NO FURTHER EXTENSIONS OF TIME TO FILE
THE BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF
EXTRAORDINARY CIRCUMSTANCES.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court